Citation Nr: 0738903	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, and he died in March 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2005 rating decision of the Regional 
Office (RO) that denied the appellant's claim for DIC.

The Board notes that the RO also separately denied the 
appellant's claim for service connection for the cause of the 
veteran's death in the December 2005 rating action.  The 
notice of disagreement she submitted later that month only 
addressed the issue concerning the claim for DIC and, 
accordingly, the appellant did not file a timely appeal with 
respect to the claim for service connection for the cause of 
the veteran's death.  During the hearing before the 
undersigned, the appellant sought to reopen the claim for 
service connection for the cause of the veteran's death.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was discharged from service in July 1968 and 
was not a prisoner of war.

2.  At the time of the veteran's death in March 2005, service 
connection was in effect for PTSD, for which a 100 percent 
rating had been in effect since March 12, 1997.

3.  The veteran's initial application for service connection 
for PTSD was received on March 12, 1997, more than one year 
following his discharge from service.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2005 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim for DIC, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.  In addition, the 
appellant was advised in April 2006 of the evidence needed to 
establish an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, and private and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any question as to the 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions, 
including at a hearing before the undersigned, the service 
medical records, and private and VA medical reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC benefits to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  That matter has been the 
subject of considerable judicial interpretation.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
total VA compensation for a service-connected disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to total compensation for the 
required period.  The Court concluded that the language of 38 
C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at the time of 
death was promulgated, effective January 21, 2000. See 65 
Fed. Reg. 3,388-3,392 (2000), and codified at 38 C.F.R. § 
3.22 (2003).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the court addressed a challenge to the validity of 
38 C.F.R. § 3.22, and found a conflict between that 
regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  The 
Federal Circuit upheld in NOVA I, VA's position that the 
amendments to 3.22 were "interpretative," and did not make 
"new law" but merely interpreted existing law, that is, the 
amendments clarified the meaning that the statute had all 
along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318.  So the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error 
(CUE) in a decision on a claim filed during the veteran's 
lifetime.

In this case, at the time of the veteran's death in March 
2005, service connection was in effect for post-traumatic 
stress disorder, evaluated as 100 percent disabling from 
March 12, 1997, a period of time less than 10 years from his 
death.  Thus, he did not meet the statutory duration 
requirements for a 100 percent rating at the time of his 
death in March 2005.  

The appellant has not argued that the September 1998 rating 
decision which awarded service connection for PTSD was 
clearly and unmistakably erroneous in assigning an effective 
date of March 12, 1997, which was the original date of claim.  
Rather, her argument first centered on the fact that the 
veteran was disabled from PTSD 10 years prior to his death 
and had hypothetical entitlement to a total rating for the 
requisite time period.  At her hearing, given the recent case 
law and regulatory law prohibiting her claim for hypothetical 
entitlement, she argued that the veteran was not advised how 
to file a claim for VA benefits at any point prior to his 
March 1997 claim.  

The effective date of an evaluation and award of compensation 
based on direct service connection will be the day following 
separation from service or date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, it is the date entitlement arose or the 
date of receipt of the claim, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
Here, it is not disputed that the veteran first filed a claim 
for compensation on March 12, 1997, more than one year 
following his discharge from service.  While the Board 
sympathizes with the appellant's argument regarding lack of 
assistance in advising of the availability of VA benefits, a 
failure to provide such assistance does not justify ignoring 
the unequivocal command in 38 U.S.C. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor.  Rodriguez v. West, 189 F.3d 1351 
(Fed.Cir.1999), reh'g denied (en banc), cert. denied, 529 
U.S. 1004, 120 S.Ct. 1270, 146 L.Ed.2d 219 (2000); see also 
Andrews v. Principi, 16 Vet. App. 309 (2002).  

When service connection was granted for PTSD by the RO in 
September 1997, the RO properly assigned the date the claim 
was received as the effective date of the award.  (The Board 
notes that the September 1997 rating action assigned a 30 
percent evaluation for PTSD, but after the veteran filed a 
notice of disagreement with the evaluation, the RO, in 
September 1998, assigned a 100 percent rating for PTSD, 
effective March 12, 1997.)  The appellant has not alleged 
that the veteran had filed any claim prior to March 1997.  
While the appellant has argued that the veteran had been 
treated for PTSD since the 1980's, the fact remains that no 
claim was filed prior to March 12, 1997.  Thus, the veteran 
was not in receipt of a 100 percent rating for at least 10 
years prior to his death.  For this reason, the Board must 
regrettably conclude that the requirement of 38 U.S.C.A. § 
1318 have not been met, and the claim for DIC benefits under 
that provision must be denied.    


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


